DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 6, 12 and 15-17 are objected to because of the following informalities:
In claim 6, “the steering, the acceleration, and the braking of the vehicle” should be “
In claim 12, “an indication that an alignment of the vehicle with the trailer is initiated” should be “an indication that the alignment of the vehicle with the trailer is initiated”
In claim 15, “when a new object is identified in the plurality of images” should be “when [[a]] the new object is identified in the plurality of images”
In claim 16, “performing the vehicle maneuver when a new object is identified” should be “performing the vehicle maneuver when [[a]] the new object is identified”
In claim 17, “includes at least one selected from a group” should be “includes at least one input selected from a group”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (US 20180215382 A1) in view of Lu et al. (US 8027029 B2), hereinafter referred to as Gupta and Lu, respectively.
Regarding claim 1, Gupta discloses A system for aligning a vehicle with a trailer (See at least Fig. 1 in Gupta: Gupta discloses a trailer hitching assist system 12 [See at least Gupta, 0025]. Support can be found in at least [0010] in provisional app# 62/453,126), the system comprising: 
an image sensor configured to collect a plurality of images (See at least Fig. 1 in Gupta: Gupta discloses that the system may include at least one exterior viewing imaging sensor or camera, such as a rearward viewing imaging sensor or camera 14 [See at least Gupta, 0025]. Gupta further discloses that the sensor may be a lidar sensor [See at least Gupta, 0032]. Support can be found in at least [0010] and [0018] in provisional app# 62/453,126); and 
an electronic processor (Gupta discloses that the trailer hitching assist system 12 includes a control or electronic control unit (ECU) or processor that is operable to process image data captured by the imaging sensors [See at least Gupta, 0025]. Support can be found in at least [0010] in provisional app# 62/453,126) configured to 
receive the plurality of images from the image sensor (Gupta discloses that the vision system includes an image processor or image processing system that is operable to receive image data from one or more imaging sensors [See at least Gupta, 0025]. Support can be found in at least [0010] in provisional app# 62/453,126), 
control the vehicle to automatically perform a vehicle maneuver to align the vehicle with the trailer based on a model of the area surrounding the vehicle (See at least Figs. 1-2 in Gupta: Gupta discloses that the trailer hitching assist system 12 comprises a vision or fusion system for assisting the vehicle to drive autonomously back towards a trailer, such as by controlling the vehicle 10 to follow a determined path 22 [See at least Gupta, 0026]. Support can be found in at least [0011] in provisional app# 62/453,126), 
determine when the vehicle is aligned with the trailer (Gupta discloses that the system provides accurate alignment of the vehicle's tow ball with a trailer hitch without manual intervention [See at least Gupta, 0047]. Support can be found in at least [0015] in provisional app# 62/453,126), and 
stop the vehicle from automatically performing the vehicle maneuver when the vehicle is aligned with the trailer (Gupta discloses that the system provides accurate alignment of the vehicle's tow ball with a trailer hitch without manual intervention [See at least Gupta, 0047]. Support can be found in at least [0015] in provisional app# 62/453,126. It will therefore be appreciated that the user does not need to take any action to terminate the traveling of the vehicle upon alignment, as no manual intervention is needed).
a three-dimensional model of an area surrounding the vehicle determined using the plurality of images.
However, Lu does teach a system for imaging the surroundings of a vehicle wherein a model generated is a three-dimensional model of an area surrounding the vehicle determined using the plurality of images (Lu teaches that an imaging sensor of a vehicle may be a lidar sensor which generates full 3-dimensional position information of surrounding objects and utilizes distance and speed information to identify the objects [See at least Lu, Col 3, lines 40-55]. Furthermore, Gupta explicitly discloses that Gupta’s sensing system may utilize aspects of the system described in Lu, since Gupta incorporates Lu by reference in its entirety [See at least Gupta, 0054]. Basis for this incorporation of Lu by Gupta may also be found in at least [0022] in provisional app# 62/453,126). Both Lu and Gupta teach methods for imaging the surroundings of a vehicle, with Gupta even going so far as to say that their sensor system may integrate aspects of Lu’s sensor system. However, only Lu explicitly teaches where the sensor performing the imaging may be a lidar sensor which generates full 3-dimensional position information of surrounding objects and utilizes distance and speed information to identify the objects.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the hitch assist sensor system of Gupta to also be able to generate full 3-D lidar images of surrounding objects using distance and motion data, as in Lu. Doing so improves safety by allowing the sensor system to more effectively identify objects, which helps the vehicle and the user avoid collisions with them (See at least [Lu, Col 3, lines 40-55]).

Regarding claim 2, Gupta in view of Lu teaches The system of claim 1, wherein the electronic processor is further configured to determine whether the vehicle is within a starting region with respect to the trailer (Gupta discloses that when the vehicle is in a near zone (when the vehicle is less than a threshold distance from the trailer hitch, such as around 50 cm or less) from the trailer hitch (see FIG. 4), the system calculates and continuously updates the accurate physical position of trailer hitch (depth and height) [See at least Gupta, 0029]. Support may be found in at least [0014] in provisional app# 62/453,126. It will be appreciated that the controller is therefore able to determine when the vehicle is within a certain distance or less of the trailer hitch, and that this distance may be regarded as applicant’s “starting region”).

Regarding claim 6, Gupta in view of Lu teaches The system of claim 1, wherein the electronic processor is configured to control the vehicle by controlling at least one selected from a group consisting of the steering, the acceleration, and the braking of the vehicle to align the vehicle with the trailer (Gupta discloses that the system controls the steering and braking and accelerating of the vehicle for autonomous reversing of the vehicle towards the trailer [See at least Gupta, 0027]. Basis for this can be found in at least [0012] of provisional app# 16/453,126).

Regarding claim 7, Gupta in view of Lu teaches The system of claim 1, wherein the three-dimensional model of the area surrounding the vehicle is a three-dimensional point cloud (Lu teaches that the sensor may be a lidar sensor which generates full 3-dimensional position information of surrounding objects and utilizes distance and speed information to identify the objects [See at least Lu, Col 3, lines 40-55]. It will be appreciated by anyone of ordinary skill in the art that a “point cloud”, in a broad sense, refers to a set of points in space. The cited portions of Lu therefore teaches generation of a point cloud).

Regarding claim 8, Gupta in view of Lu teaches The system of claim 1, wherein the electronic processor is configured to determine the three-dimensional model of the area surrounding the vehicle by analyzing the plurality of images using a structure from motion technique (Lu teaches that the sensor may be a lidar sensor which generates full 3-dimensional position information of surrounding objects and utilizes distance and speed information to identify the objects [See at least Lu, Col 3, lines 40-55]).

Regarding claim 9, Gupta in view of Lu teaches The system of claim 1, wherein the electronic processor is further configured to identify one or more objects within the plurality of images based on the three-dimensional model and vehicle odometry information (Lu teaches that the sensor may be a lidar sensor which generates full 3-dimensional position information of surrounding objects and utilizes distance and speed information to identify the objects [See at least Lu, Col 3, lines 40-55]. Lu further teaches that the system provides 3 dimensional and 1 timing information of a road object(s) relative to the vehicle that hosts the system, including the X and Y coordinates of an object in the camera's field of view, the distance (Z) between the object(s) and the host vehicle, and the time of possible collision based on the speed of the object and the host vehicle [See at least Lu, Col 3, lines 21-27]).

Regarding claim 10, Gupta in view of Lu teaches The system of claim 1, wherein the electronic processor is further configured to continuously update the three-dimensional model while the vehicle is controlled to automatically perform the vehicle maneuver (Gupta discloses that the system calculates and continuously updates the accurate physical position of trailer hitch (depth and height), such as within an accuracy of around +/-15 mm [See at least Gupta, 0029]. Basis for this may be found in at least [0014] in provisional app# 16/453,126. Gupta further discloses that the system may process image data captured by the camera to detect objects during the reversing maneuver of the vehicle towards the trailer, such as pedestrians, vehicles, bicycles and other objects, which may be at or near or in the rearward path of travel of the vehicle during the hitch alignment driving maneuver [See at least Gupta, 0028]. Basis for this may be found in at least [0013] in provisional app# 16/453,126).

Regarding claim 11, Gupta in view of Lu teaches A method for aligning a vehicle with a trailer (See at least Fig. 1 in Gupta: Gupta discloses a trailer hitching assist system 12 [See at least Gupta, 0025]. Support can be found in at least [0010] in provisional app# 62/453,126), the method comprising: 
receiving, with an electronic processor, a plurality of images from an image sensor (See at least Fig. 1 in Gupta: Gupta discloses that the system may include at least one exterior viewing imaging sensor or camera, such as a rearward viewing imaging sensor or camera 14 [See at least Gupta, 0025]. Gupta further discloses that the sensor may be a lidar sensor [See at least Gupta, 0032]. Support can be found in at least [0010] and [0018] in provisional app# 62/453,126); 
determining, with the electronic processor (Gupta discloses that the trailer hitching assist system 12 includes a control or electronic control unit (ECU) or processor that is operable to process image data captured by the imaging sensors [See at least Gupta, 0025]. Support can be found in at least [0010] in provisional app# 62/453,126), whether the vehicle is within a starting region with respect to the trailer (Gupta discloses that when the vehicle is in a near zone (when the vehicle is less than a threshold distance from the trailer hitch, such as around 50 cm or less) from the trailer hitch (see FIG. 4), the system calculates and continuously updates the accurate physical position of trailer hitch (depth and height) [See at least Gupta, 0029]. Support may be found in at least [0014] in provisional app# 62/453,126. It will be appreciated that the controller is therefore able to determine when the vehicle is within a certain distance or less of the trailer hitch, and that this distance may be regarded as applicant’s “starting region”); 
controlling, with the electronic processor, the vehicle to automatically perform a vehicle maneuver based on a model of the area surrounding the vehicle (See at least Figs. 1-2 in Gupta: Gupta discloses that the trailer hitching assist system 12 comprises a vision or fusion system for assisting the vehicle to drive autonomously back towards a trailer, such as by controlling the vehicle 10 to follow a determined path 22 [See at least Gupta, 0026]. Support can be found in at least [0011] in provisional app# 62/453,126); 
determining, with the electronic processor, when the vehicle is aligned with the trailer (Gupta discloses that the system provides accurate alignment of the vehicle's tow ball with a trailer hitch without manual intervention [See at least Gupta, 0047]. Support can be found in at least [0015] in provisional app# 62/453,126); and 
stopping, with the electronic processor, the vehicle from automatically performing the vehicle maneuver when the vehicle is aligned with the trailer (Gupta discloses that the system provides accurate alignment of the vehicle's tow ball with a trailer hitch without manual intervention [See at least Gupta, 0047]. Support can be found in at least [0015] in provisional app# 62/453,126. It will therefore be appreciated that the user does not need to take any action to terminate the traveling of the vehicle upon alignment, as no manual intervention is needed).
However, Gupta does not explicitly teach the method wherein the model is a three-dimensional model of an area surrounding the vehicle determined by the electronic processor using the plurality of images.
However, Lu does teach a method for imaging the surroundings of a vehicle wherein a model generated is a three-dimensional model of an area surrounding the vehicle determined using the plurality of images (Lu teaches that an imaging sensor of a vehicle may be a lidar sensor which generates full 3-dimensional position information of surrounding objects and utilizes distance and speed information to identify the objects [See at least Lu, Col 3, lines 40-55]. Furthermore, Gupta explicitly discloses that Gupta’s sensing system may utilize aspects of the system described in Lu, since Gupta incorporates Lu by reference in its entirety [See at least Gupta, 0054]. Basis for this incorporation of Lu by Gupta may also be found in at least [0022] in provisional app# 62/453,126). Both Lu and Gupta teach methods for imaging the surroundings of a vehicle, with Gupta even going so far as to say that their sensor system may integrate aspects of Lu’s sensor system. However, only Lu explicitly teaches where the sensor performing the imaging may be a lidar sensor which generates full 3-dimensional position information of surrounding objects and utilizes distance and speed information to identify the objects.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the hitch assist sensor system of Gupta to also be able to generate full 3-D lidar images of surrounding objects using distance and motion data, as in Lu. Doing so improves safety by allowing the sensor system to more effectively identify objects, which helps the vehicle and the user avoid collisions with them (See at least [Lu, Col 3, lines 40-55]).

Regarding claim 12, Gupta in view of Lu teaches The method of claim 11, further comprising: 
receiving, from a human machine interface, a user input initiating an alignment of the vehicle with the trailer (Gupta discloses that the system uses human machine interface (HMI) to allow user to mark the trailer location when multiple vehicles are present in the scene encompassed by the field of view of the camera at the rear of the vehicle [See at least Gupta, 0028]. Basis for this may be found in at least [0013] in provisional app# 62/453,126); and 
providing, to the human machine interface, an indication that an alignment of the vehicle with the trailer is initiated (See at least Fig. 3 in Gupta: Gupta discloses that the display of the system may process the captured image data to display images and to detect objects at or near the vehicle and in the predicted path of the vehicle [See at least Gupta, 0024]. Basis for this may be found in at least Fig. 3 and [0009] in provisional app# 62/453,126).

Regarding claim 13, Gupta in view of Lu teaches The method of claim 11, further comprising:
continuously updating the three-dimensional model while the vehicle is controlled to automatically perform the vehicle maneuver (Gupta discloses that the system calculates and continuously updates the accurate physical position of trailer hitch (depth and height), such as within an accuracy of around +/-15 mm [See at least Gupta, 0029]. Basis for this may be found in at least [0014] in provisional app# 16/453,126. Gupta further discloses that the system may process image data captured by the camera to detect objects during the reversing maneuver of the vehicle towards the trailer, such as pedestrians, vehicles, bicycles and other objects, which may be at or near or in the rearward path of travel of the vehicle during the hitch alignment driving maneuver [See at least Gupta, 0028]. Basis for this may be found in at least [0013] in provisional app# 16/453,126).

Regarding claim 14, Gupta in view of Lu teaches The method of claim 13, further comprising: 
detecting when a new object is present in the plurality of images based on the continuously updated three-dimensional model (Gupta further discloses that the system may process image data captured by the camera to detect objects during the reversing maneuver of the vehicle towards the trailer, such as pedestrians, vehicles, bicycles and other objects, which may be at or near or in the rearward path of travel of the vehicle during the hitch alignment driving maneuver [See at least Gupta, 0028]. Basis for this may be found in at least [0013] in provisional app# 16/453,126).

Regarding claim 15, Gupta in view of Lu teaches The method of claim 14, further comprising: 
generating a new object warning for a user of the vehicle when a new object is identified in the plurality of images (Gupta discloses that responsive to image processing, and when an object or other vehicle is detected, the system may generate an alert to the driver of the vehicle and/or may generate an overlay at the displayed image to highlight or enhance display of the detected object or vehicle, in order to enhance the driver’s awareness of the detected object or vehicle or hazardous condition during a driving maneuver of the equipped vehicle [See at least Gupta, 0049]. Basis for this may be found in at least [0017] in provisional app# 16/453,126).

Regarding claim 16, Gupta in view of Lu teaches The method of claim 14, further comprising: 
automatically stopping the vehicle from automatically performing the vehicle maneuver when a new object is identified in the plurality of images (Gupta discloses that the system may also detect objects and avoid collision via automatic emergency braking (AEB) while the vehicle is backing up towards the trailer [See at least Gupta, 0026]. Basis for this may be found in at least [0011] in provisional app# 16/453,126).

Regarding claim 19, Gupta in view of Lu teaches The method of claim 11, further comprising: 
determining a height of a trailer coupler of the trailer and a height of a hitch of the vehicle (Gupta discloses that the system calculates and continuously updates the accurate physical position of trailer hitch (depth and height), such as within an accuracy of around +/-15 mm [See at least Gupta, 0029]. Basis for this may be found in at least [0014] in provisional app# 16/453,126); 
determining whether the hitch will collide with the trailer coupler based on the height of the trailer coupler and the height of the hitch (Gupta discloses that the system may issue an alert or warning when the system determines a possible collision of the vehicle tow ball with the trailer hitch, such as when the trailer hitch height is at a level where the ball may hit the hitch instead of moving under and aligning with the hitch [See at least Gupta, 0029]. Basis for this may be found in at least [0014] in provisional app# 16/453,126); and 
generating a collision warning for a user of the vehicle when the hitch will collide with the trailer coupler (Gupta discloses that the system may issue an alert or warning when the system determines a possible collision of the vehicle tow ball with the trailer hitch, such as when the trailer hitch height is at a level where the ball may hit the hitch instead of moving under and aligning with the hitch [See at least Gupta, 0029]. Basis for this may be found in at least [0014] in provisional app# 16/453,126).

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (US 20180215382 A1) in view Lu et al. (US 8027029 B2) in further view of Wuergler et al. (US 20170151846 A1), hereinafter referred to as Wuergler.
Regarding claim 3, Gupta in view of Lu teaches The system of claim 2.
However, Gupta does not explicitly disclose the system wherein the electronic processor is further configured to generate a visual representation of the starting region for display to a user of the vehicle via a human machine interface, wherein the visual representation is a highlighted area overlaid on the plurality of images.
However, Wuergler does teach a vehicle hitch assist system wherein the electronic processor is further configured to generate a visual representation of the starting region for display to a user of the vehicle via a human machine interface, wherein the visual representation is a highlighted area overlaid on the plurality of images (See at least Figs. 3A-C in Wuergler: Wuergler teaches FIGS. 3A-C collectively depict a second "close-in" phase of the guided hitching operation that is more zoomed in because the vehicle is closer to the trailer coupler, as opposed to the zoomed out display of Figs. 2A-C which are displayed when the vehicle is farther away from the coupler [See at least Wuergler, 0032]. Wuergler further teaches that in the close in phase circles 29 and 52 may be used to highlight the respective centers of the trailer coupler 28 and hitch ball 18 [See at least Wuergler, 0033]). Both Wuergler and Gupta teach hitch assist methods which detect when a vehicle is located in close proximity to a trailer coupler. However, only Wuergler explicitly teaches where, when the 
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the vehicle hitch assist display of Gupta to also zoom in and include an overlay when the vehicle comes within a certain distance of the trailer couple, as in Wuergler. Doing so improves safety by making it easier for the user to discern the position of the hitch and coupler at a stage of the hitch assist method at which precision and knowledge of the surroundings is very important.

Regarding claim 4, Gupta in view of Lu in further view of Wuergler teaches The system of claim 3, wherein the electronic processor is configured to modify the visual representation to indicate whether the vehicle is within the starting region (See at least Figs. 3A-C in Wuergler: Wuergler teaches FIGS. 3A-C collectively depict a second "close-in" phase of the guided hitching operation that is more zoomed in because the vehicle is closer to the trailer coupler, as opposed to the zoomed out display of Figs. 2A-C which are displayed when the vehicle is farther away from the coupler [See at least Wuergler, 0032]).

Regarding claim 5, Gupta in view of Lu teaches The system of claim 2.
However, Gupta does not explicitly disclose the system wherein, when the vehicle is not within the starting region with respect to the trailer, the electronic processor is configured to generate instructions for display to a user of the vehicle via a human machine interface for positioning the vehicle within the starting region.
 wherein, when the vehicle is not within the starting region with respect to the trailer, the electronic processor is configured to generate instructions for display to a user of the vehicle via a human machine interface for positioning the vehicle within the starting region (See at least Figs. 2A-2C in Wuergler: Wuergler teaches that the thickness, color, and orientation of the trajectory line TL may change depending on whether the vehicle is correctly aligned with the trailer coupler [See at least Wuergler, 0030]. Wuergler further discloses that Figs. 2A-C are displayed when the vehicle is not within the relatively small threshold distance of the coupler [See at least Wuergler, 0030-0032]. Wuergler further teaches that the screen used to display the camera data may be an HMI screen [See at least Wuergler, 0029]). Both Gupta and Wuergler teach hitch assist methods for vehicles. However, only Wuergler explicitly teaches where the HMI screen may display dynamic trajectory lines to a user to indicate how the user can get closer to the trailer coupler.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the HMI display of Gupta to also include dynamic trajectory lines, as in Wuergler. Doing so improves safety and convenience for a user of the vehicle by helping the user determine whether or not the vehicle is on the right track during coupling.

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (US 20180215382 A1) in view of Lu et al. (US 8027029 B2) in view of Zeng et al. (US 20160378118 A1), hereinafter referred to as Zeng.
Regarding claim 17, Gupta in view of Lu teaches The method of claim 11.
However, Gupta does not explicitly teach the method further comprising: 
receiving a manual alignment input from a user of the vehicle, wherein the manual alignment input includes at least one selected from a group consisting of a manual steering input, a manual acceleration input, and a manual braking input.
However, Zeng does teach a vehicle hitch assist method further comprising: 
receiving a manual alignment input from a user of the vehicle, wherein the manual alignment input includes at least one selected from a group consisting of a manual steering input, a manual acceleration input, and a manual braking input (See at least Fig. 1 in Zeng: Zeng teaches that a vehicle operator may manually position the vehicle 12 in front of the trailer 22 prior to the start of an autonomous hitching maneuver [See at least Zeng, 0020]. It will be appreciated by anyone of ordinary skill in the art that position a vehicle somewhere manually comprises manual steering, acceleration and braking of the vehicle). Both Gupta and Zeng teach vehicle hitch assist methods. However, only Zeng explicitly teaches where the method may comprise manually positioning the vehicle close to the trailer hitch coupler prior to the start of autonomous hitch assistance.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the hitch assist method of Gupta to also include a step of manually positioning the vehicle prior to autonomous operations, as in Zeng. Doing so improves the effectiveness of the method by allowing the vehicle to initially be placed close enough to the trailer coupler that the vehicle’s sensors can actually detect the trailer coupler and properly execute the autonomous hitch assistance.

Regarding claim 18, Gupta in view of Lu in further view of Zeng teaches The method of claim 17, wherein controlling the vehicle to automatically perform the vehicle maneuver includes controlling the vehicle to automatically perform the vehicle maneuver based on the three-dimensional model (See at least Figs. 1-2 in Gupta: Gupta discloses that the trailer hitching assist system 12 comprises a vision or fusion system for assisting the vehicle to drive autonomously back towards a trailer, such as by controlling the vehicle 10 to follow a determined path 22 [See at least Gupta, 0026]. Support can be found in at least [0011] in provisional app# 62/453,126. Gupta further discloses that the system provides accurate alignment of the vehicle's tow ball with a trailer hitch without manual intervention [See at least Gupta, 0047]. Support can be found in at least [0015] in provisional app# 62/453,126) and the manual alignment input (Zeng teaches that the autonomous hitch assist operation is carried out after the vehicle 12 is manually positioned in front of the trailer 22 [See at least Zeng, 0020]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEEM T ALAM whose telephone number is (571)272-5901.  The examiner can normally be reached on M-F 9:00 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FADEY JABR can be reached on (571) 272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAEEM TASLIM ALAM/Examiner, Art Unit 3668                                                                                                                                                                                                        /Fadey S. Jabr/Supervisory Patent Examiner, Art Unit 3668